Citation Nr: 1047189	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a left leg condition. 

3. Entitlement to service connection for a left ankle condition.  

4. Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction over the case was subsequently 
transferred to the Montgomery, Alabama RO. 

Here, the Board notes that a copy of the Veteran's claim for 
dental compensation was to be forwarded to the VA medical center 
(VAMC) in Jackson for possible dental treatment.  The Veteran's 
claim was adjudicated in May 2006.  A review of the claims folder 
does not reflect evidence that the Veteran's claim was referred 
to a VAMC for consideration of eligibility for dental treatment.  

Accordingly, the issue of eligibility for dental treatment 
is referred to the RO for their referral on return of the 
case from the Board. See Mays v. Brown, 5 Vet. App. 302, 
306 (1993). (A claim for service connection is also 
considered a claim for VA outpatient dental treatment).

Further, the issue of entitlement to service connection 
for hearing loss, left ear, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See VA Examinations, March 2006, and 
May 2009.  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Tinnitus 

The Veteran contends that his tinnitus is due to in-service noise 
exposure.  The Board concedes that he was exposed to excessive 
noise in Vietnam, as his duties as a light weapons infantryman 
(MOS) would entail such.  However, the record contains 
conflicting information regarding the Veteran's currently 
diagnosed tinnitus, and thus, further development is necessary 
prior to deciding this claim.  

By way of history, the Veteran submitted an original claim of 
entitlement to service connection for tinnitus in January 2006.  
The RO subsequently arranged for a VA examination to determine 
the nature and etiology of the claimed condition (i.e., 
tinnitus).  In March 2006 VA examination report, the Veteran 
complained of unilateral high pitch ringing in his right ear.  
The VA examiner diagnosed normal hearing in the right ear and 
mild to moderate high frequency sensorial neural hearing loss in 
the left ear.  He further opined that the Veteran's current 
hearing loss was not related to military noise exposure.  He did 
not, however, not provide the requested opinion as to tinnitus.  

Again, the Veteran's January 2006 claim related to tinnitus only, 
not hearing loss.  However, as (left) ear hearing loss has been 
reasonably raised by the record, per the VA examination, it is 
referred to the RO for further action as indicated in the 
Introduction portion of this decision.   

In any event, recognizing that the March 2006 VA examiner 
provided an opinion as to hearing loss and not tinnitus, the RO 
scheduled the Veteran for a new VA examination in May 2009.  The 
requested opinion was as follows: "Need medical opinion of the 
relationship between the Veteran's current tinnitus and noise 
exposure in the military."  

The Veteran was subsequently afforded a VA examination in May 
2009 to assess the current nature and etiology of his claimed 
tinnitus.  The Veteran related that his tinnitus was limited to 
his left ear (whereas the March 2006 VA examination report 
indicated predominately right ear tinnitus and normal right ear 
hearing acuity).  At that time, audiological test results 
revealed normal hearing acuity in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  
The VA examiner opined that it was at least as likely as not that 
the tinnitus was related to his hearing loss.  In so finding, the 
VA examiner provided no rationale for his conclusion and further 
failed to explain why the tinnitus was attributable to hearing 
loss and not in-service noise exposure, or other diseases of the 
ear, etc.  In this regard, the Board again notes that the 
pertinent question in this case is not whether the tinnitus is 
related to his hearing loss (which as of this date, is not a 
service-connected disability), but whether the tinnitus is at 
least as likely as not related to his military service, to 
include his exposure to loud noise during his Vietnam service.   
Based on the foregoing, the Veteran should be afforded a new VA 
examination to determine whether it is at least as likely as not 
that the tinnitus is related to service.  

Finally, the record indicates that the Veteran may have been 
treated at a VA facility for problems relating to his 
ear/tinnitus.  See ENT Associates Treatment Note, April 2009.  
However, other than the March 2006 and May 2010 VA examination 
reports, the claims filed contains no VA treatment records.  Upon 
remand, the RO should obtain any outstanding VA treatment records 
relating to this claim.  

Left Ankle/Leg Condition(s) 

The Veteran contends that he was run over by a truck during 
service and that he sustained injuries to the left ankle and left 
leg.  He seeks service connection for residuals of such injury.  
Those residuals include, but are not limited to, arthritis of the 
left ankle, cellulitis, and scarring (resulting from multiple 
debridement).  He currently endorses symptoms of pain, swelling, 
stiffness, and a tender scar. 

The Veteran's service treatment records confirm that the Veteran 
was hospitalized from May 11, 1967, to June 3, 1967, for 
abrasions sustained to the lower left extremity.  A clinical 
record indicates that he subsequently developed pain and swelling 
below the ankle.  He also developed an infection in the left leg 
that required at least one noted debridement on May 11th.  
Primary closure of the wound(s) was delayed until May 22nd at 
which time the site became re-infected.  The Veteran was 
apparently discharged from the hospital on June 3, 1967, and was 
placed on profile for a period of 10 days.  

A June 26, 1967, clinical note shows that the Veteran was 
hospitalized three weeks prior with an infected abrasion to the 
anterior aspect of the left lower leg and ankle.  The record 
indicates that the abrasion was nearly healed, but with some skin 
induration and ankle pain.  He was placed on profile for a period 
of 10 days.  

A July 1967 clinical note shows that the Veteran's wound was 
healing and that there was no induration present.  Normal duty 
was resumed.  

The service treatment records contain no further findings with 
respect to the left ankle/leg wound.  

Following service, the Veteran submitted a claim for a left leg 
injury and a left ankle injury in January 2006.  A February 2006 
"Doctor's Statement" from Dr. Mosely, indicates that the 
Veteran suffered from chronic lower left extremity pain secondary 
to left leg trauma sustained in a motor vehicle accident.  A 
history of fracture and cellulitis was also reported.  The 
diagnosis provided by Dr. Mosely was osteoarthritis of the left 
ankle.  However, there is no indication that such diagnosis was 
confirmed by x-ray findings.  

Accordingly, the Veteran was afforded a VA joint examination in 
May 2009 which was limited to findings related to the 
aforementioned left ankle arthritis.  The Veteran reported that 
he injured his left lower extremity in-service when he was run 
over by a truck and that he sustained an injury to the left 
ankle/leg which required hospitalization and at least 3 surgical 
debridements.  He currently complained of pain, swelling, 
stiffness, and a tender scar.  Notably, x-rays of the left ankle 
and left tibia/fibula revealed no evidence of 
arthritis/osteomyelitis/DJD.  There were signs of healed stress 
fractures to the tibia.  Based on the absence of a finding(s) of 
arthritis, the VA examiner opined that left ankle arthritis was 
not caused by or a result of lower leg/ankle injury while in-
service.  The examiner explained that there was no evidence on 
examination to support that claim of degenerative process in the 
ankle or tibia/fibula.  

The Board finds that the above VA examination is far too limited 
in its scope when considering the Veteran's claim for residuals 
of a left ankle and leg injury.  Indeed, the VA examiner only 
opined as to whether the claimed (and not diagnosed) left ankle 
arthritis was related to the in-service injury.  However, based 
on the Veteran's complaints of pain, swelling and tender scars, 
the appropriate questions/issues for the VA examiner upon remand 
are: (1) identify all current disabilities of the left lower leg 
and/or ankle; (2) for each disability identified, opine as to 
whether it is at least as likely as not that such disabilities 
are related to the in-service injury (i.e., infection, 
cellulitis, debridement, etc.), or are otherwise residuals 
thereof.  This should include a discussion of any identifiable 
scars that could be attributed to the in-service injury/abrasion.  

Finally, the Board notes that the Veteran reported being 
hospitalized for a period of three weeks at the Long Binh Army 
Evacuation Hospital in May 1967.  While the record contains a 
discharge summary from June 1967, there are no other 
hospitalization records contained in the Veteran's service 
treatment records.  As these records could provide the VA 
examiner with a more comprehensive view of the Veteran's initial 
injury to the left ankle/leg, they should be obtained upon 
remand. 

Dental Condition 

Finally, the Veteran has asserted that while he entered service 
with dental disorders and/or abnormalities (such as missing teeth 
numbers 5 through 10, 14, 19, 23 through 27, and 31-32), he 
underwent several extractions (including teeth number 11 and 17) 
prior to separation from service.  The Veteran also stated that 
multiple teeth had to be removed after his service in Vietnam.  

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  The types of 
dental conditions covered are: loss of teeth due to bone loss of 
the body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  See 38 
C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2010).  
Otherwise, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria are 
met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2010).  The rating activity should consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the condition 
was incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is due 
to combat or other in-service trauma, or whether the Veteran was 
interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2010).

Based on the current record, it remains unclear whether the 
Veteran is diagnosed with a dental condition for which disability 
compensation may be provided; specifically, loss of teeth due to 
bone loss of the body of the maxilla or the mandible due to 
trauma or disease such as osteomyelitis, but not periodontal 
disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) 
(2010).  Moreover, although the Veteran's service treatment 
records clearly reflect dental work, a remand is required so that 
a VA dental examination can be conducted.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  

Accordingly, the Board finds that the Veteran should be afforded 
a VA examination in order to determine nature and etiology of the 
Veteran's claimed dental condition.  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the 
appropriate VAMC(s) (e.g., Birmingham) all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran, to include 
dental treatment, and tinnitus as noted on 
page 4 of this remand.  

2. Obtain hospitalization records surrounding 
the left ankle/leg injury in May and June 
1967 at the Long Binh Army Evacuation 
Hospital.  If there are no other records of 
hospitalization available, please annotate 
the claims folder accordingly and advise the 
Veteran that the records could not be 
obtained. 

3. The RO/AMC should arrange for the Veteran 
to undergo VA examination, by an appropriate 
physician, at a VA medical facility to 
determine the nature and etiology of his 
claimed tinnitus.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

a. The examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that tinnitus had its onset in 
or is medically related to service-in 
particular, to military noise-exposure.

b. The examiner should also provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that bilateral tinnitus 
is related to left-ear sensorineural hearing 
loss.  

4. The RO/AMC should arrange for the Veteran 
to undergo a VA examination(s), by an 
appropriate physician(s), at a VA medical 
facility to determine whether the Veteran has 
current residuals of an in-service injury 
to the left ankle and/or left leg.  The 
VA examiner should refer to the Veteran's 
service treatment records, dated in May, 
June, and July 1967, for a medical 
description of the initial injury.  The 
examination should include findings related 
to the claimed "tender" residual scar, as 
well as an explanation as to whether there is 
any residual nerve or muscle impairment due 
to the in-service injury.  

a. For each left ankle and/or left leg 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a probability of 50 
percent or greater) that any currently 
diagnosed disability is directly related to 
the Veteran's military service, and 
specifically whether such disability is a 
residual of the documented in-service 
injury/wound to the left ankle and leg.  

b. The examiner should also opinion as to 
whether it is at least as likely as not ( a 
probability of 50 percent or greater) that 
any identifiable scars to the lower left 
ankle or leg are related to the in-service 
injury and/or subsequent 
debridements/infections noted as noted in the 
STRs.  

5. Schedule the Veteran for a VA dental 
examination.  The VA examiner should 
identify the Veteran's current dental 
disabilities and should specifically indicate 
whether the Veteran has loss of teeth due to 
bone loss of the body of the maxilla or the 
mandible due to trauma or disease such as 
osteomyelitis.  The examiner should also 
render an opinion, based on the entire 
medical history, as to whether it is at least 
as likely as not (50 percent probability or 
more) that any of the Veteran's currently 
diagnosed dental disabilities are a result of 
an incident in service, to include the 
Veteran's claimed causes of exposure to 
herbicides, lack of dental treatment during 
his Vietnam service, and/or lack of proper 
dental care (water, preventive treatment) 
availability during service.  A complete 
rationale should be provided for any opinion 
provided.  

6. After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
Veteran and representative should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals





